No.     13054

           I N THE SUPRh'ME COURT OF THE STATE OF MONTANA




THE STATE OF MONTANA ex re1
WILLIAM G. CHEBUL,

                                 R e l a tor,



THE D I S T K l C T COURT OF THE THIRTEENTH
J U D I C I A L D I S T R I C T OF THE STATE OF
MONTANA, I N AND FOR THE COUNTY OF
'CREASURE AND THE HONORABLE ROBERT H.
WILSON, D I S T R l C T JUDGE,

                                 Respondents.




ORIGINAL PROCEEDING:

C o u n s e l of R e c o r d :

        For R e l a t o r :

                R a l p h H e r r i o t t argued, H y s h a m , M o n t a n a

        For Respondents:

                M i c h a e l J . W h a l e n argued, B i l l i n g s , Montana

                                                     -




                                                      Submitted:         June 9 , 1 9 7 5

                                                         Decided :
                                                                        AU l 1f. 9975
                                                                           i
Filed :     ~LJLA
                A   1 3ib
M. J u s t i c e John Conway Harrison d e l i v e r e d t h e Opinion of t h e
 r
Court.

            T h i s i s an o r i g i n a l proceeding wherein William G.
Chebul s e e k s a s t a y o r d e r r e l a t i n g t o d i s t r i b u t i o n and payment
of c e r t a i n r o y a l t i e s t o M a r j o r i e Chebul, pending f i n a l judgment
i n a divorce action.
            O June 1 8 , 1969, t h e d i s t r i c t c o u r t of Yellowstone
             n
County, Hon. C h a r l e s Sande, p r e s i d i n g , made and e n t e r e d a
d e c r e e of s e p a r a t e maintenance f o r t h e s u p p o r t of M a r j o r i e
Chebul and h e r d a u g h t e r s .          The c a u s e was e n t i t l e d "Majorie
Chebul v. William G. Chebul", C i v i l Action No. 53053, i n
Yellowstone County.                  The d e c r e e provided i n p a r t :
            "In l i e u of a l l f u t u r e o b l i g a t i o n o f t h e defendant
            t o support t h e p l a i n t i f f , t h e r e i s hereby s e t over
            t o h e r a s h e r s e p a r a t e p r o p e r t y f o r h e r s u p p o r t and
            t o a s s i s t i n t h e s u p p o r t and e d u c a t i o n of t h e c h i l d r e n
            of t h e p a r t i e s , t h e p r o p e r t y f o l l o w i n g**   *.I1


Then t h e d e c r e e l i s t e d numerous o i l and gas l e a s e s owned by
William G. Chebul, t o g e t h e r w i t h i n t e r e s t s i n o t h e r p r o p e r t y
s e t f o r t h and d e s c r i b e d i n p a r t i c u l a r i t y .   The d e c r e e was
e n t e r e d by d e f a u l t .     N a p p e a l was taken.
                                      o
            Some f i v e and a h a l f y e a r s l a t e r , on December 16, 1974,
William G. Chebul                  f i l e d a complaint f o r a d i v o r c e a g a i n s t h i s
w i f e M a r j o r i e i n Cause No. 1154, T r e a s u r e County, Montana, Hon.
Robert Wilson, p r e s i d i n g judge.                 I n t h a t a c t i o n p l a i n t i f f con-
t e n d s t h e assignment of t h e o i l and gas l e a s e s executed a s a
d i r e c t r e s u l t of t h e above quoted p o r t i o n of t h e d e c r e e of s e p a r a t e
maintenance, should be d e c l a r e d i n v a l i d and t h e p r o p e r t y of
William G. Chebul, and t h a t a l l such o i l and gas l e a s e s be f r e e
from a l l l i e n , c h a r g e o r encumbrance f o r t h e purpose of c h i l d
support.
           As a r e s u l t of t h e f i l i n g of t h e complaint f o r a d i v o r c e

by William Chebul, a l l support income t o M a r j o r i e and h e r two
d a u g h t e r s was stopped i n January 1975.                    Marjorie a l l e g e s t h a t
i t h a s been n e c e s s a r y f o r h e r t o borrow money t o keep h e r daugh-

t e r s i n school a s w e l l a s t o support h e r s e l f .             She i s now w i t h i n

one y e a r o f o b t a i n i n g a d e g r e e i n n u r s i n g .     William Chebul,
t h r o u g h t h e f i l i n g of t h e a c t i o n i n t h i s Court i s a t t e m p t i n g

ro keep t h e funds i n v o l v e d impounded u n t i l t h e r e can b e a f i n a l
judgment i n t h e d i v o r c e a c t i o n .

            N a j o r i e f i l e d a n answer t o t h e d i v o r c e c o m p l a i n t and l a t e r
f i l e d an amended answer and c r o s s - c o m p l a i n t s e t t i n g f o r t h e s t o p p e l

a i d l a c h e s a s t o t h e r u l i n g t h a t t h e d e c r e e of s e p a r a t e maintenance

was mooted.             H e a r i n g on t h e motion t o amend was h e a r d i n T r e a s u r e

Sounty on May 23, 1975 by Judge Wilson who t o o k t h e t e s t i m o n y
. ~ r M a r j o r i e o v e r t h e p r o t e s t s of c o u n s e l f o r W i l l i a m , who was
      '
n o t present.           The t r i a l c o u r t n o t e d a t t h e end of ~ a r j o r i e ' s

. i i r e c t and c r o s s - e x a m i n a t i o n :

             "Mr. Whalen, a t t h i s p o i n t t h e Court i s g o i n g t o
             t a k e t h e p o s i t i o n t h a t t h i s m a t t e r comes on b e f o r e
             che Court a t t h i s t i m e n o t on t h e m e r i t s o f whether
             d r n o t t h e s u p p o r t i s needed o r r e q u i r e d , b u t s t r i c t l y
             Jn t h e l e g a l q u e s t i o n o f whether o r n o t t h e p r e v i o u s
             ~ r d e r f t h e Court h e r e i n Yellowstone County w a s v a l i d
                         o
             ~r i n v a l i d . I d o n ' t need any more e v i d e n c e a t t h i s
             ~ o i n t ,and I w i l l a c c e p t no f u r t h e r e v i d e n c e a t t h i s
             uoint:         I am g o i n g t o deny t h e motion t o s t a y , however,
             T w i l l a l l o w Counsel f o r W i l l i a m Chebul u n t i l t h e 1 3 t h
             df June t o o b t a i n a W r i t p r o t e c t i n g ~ i l l i a m ' sr i g h t s
             i n t h a t r e s p e c t t h a t t h e p r e v i o u s o r d e r o f t h e Court w a s
             i n v a l i d , b u t on t h e 1 3 t h day o f J u n e i f t h i s Court h a s
             n o t been r e s t r a i n e d by t h e h i g h e r Court t h e r e w i l l b e
             an o r d e r e n t e r e d , o r d e r i n g t h e o i l companies t o c o n t i n u e
             payment o f a l l p a s t and h e l d and immediate p r o c e e d s of
             she r o y a l t i e s . II
             !-t should b e n o t e d t h a t a d d i t i o n a l l y t h e home was s e t o v e r

so rvlarjorie and h a s s i n c e been s o l d .             Marjorie has received a

;urn or' o v e r $50,000; a n d , u n t i l t h e d i v o r c e a c t i o n was s t a r t e d ,

was r e c e i v i n g some $1500 p e r month.              P l a i n t i f f William, i n t h e
d i v o r c e a c t i o n , s e e k s a s t a y of t h e s e payments pending t h e a p p e a l .
ilefendant M a r j o r i e h a s a p p e a l e d from Judge ~ i l s o n ' so r d e r o f
vlay 1, 1975, which o r d e r r e c o g n i z e d t h a t t h e p r o p e r t y t i t l e

l a d n o t been t r a n s f e r r e d .
           It appears t h a t Marjorie may b e e n t i t l e d t o some support

payments pending t h e h e a r i n g on t h e d i v o r c e , b u t from t h i s record
we cannot know.             However i t e q u a l l y appears t h a t t h e r o y a l t y
payments would be d i s s i p a t e d and l o s t should William p r e v a i l .
It seems t h e n , i n j u s t i c e , t h a t t h e r o y a l t y payments should be
s t a y e d pending a t r i a l on t h e m e r i t s .
           Accordingly, t h i s Court d i r e c t s t h a t t h e o r d e r of May 23,
1975 b e s e t a s i d e , t h a t t h e d i s t r i c t c o u r t f u r t h e r c o n s i d e r a
r e a s o n a b l e support f o r Marjorie and t h e daughters i f s o i n d i c a t e d
and t h a t t h e balance of t h e r o y a l t y payments be impounded pending
h e a r i n g on t h e m e r i t s .   It i s so ordered.